DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 08/02/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
It is unclear how the amendments overcome the Schilt reference (See Remarks Pg. 11).  The added limitations of “a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame” is very much analogous to the other limitation in the independent claim “wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimated latency value increasing”.  Both of these limitations are stating that latency is proportional to the size of the EFOV.  In other words, latency (i.e. time) is proportional to the image size area (i.e. the amount of image processing needed or the amount of time needed to transmit).  From an electrical engineering standpoint, it is inherent or definitely obvious that the prior art of Schilt incorporates a maximum for the size of the guard bands based upon the bandwidth or image processing resources.   The maximum size of the guard bands will correspond to a maximum latency.  The examiner has incorporate the reference Speck to further evidence that image resolution is dependent on the maximum allowed latency of an imaging system.  Furthermore, please see the following that is bolded “a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame”.  This limitation does not limit the claim to using ONLY a one-side extra range in one EFOV for the calculation of the maximum allowed latency.  Therefore, if the prior art uses all four sides around a central area of an image…then this will “comprise” a one-side.  If this was restricted to only one side then this limitation would appear to overcome the Schilt Reference.
Applicant continues to argue para. 0008 of Schilt {See Remarks Pg. 11}.  The examiner has previously addressed this remark and will not be continued herein.
Applicant is arguing that Lee does not teach the limitations of claim 4 {See Remarks Pg. 12}.  The examiner respectfully disagrees.  Lee shows in para. 0055 a device that converts a equirectangular image into a rectilinear image and transmits this converted image to either a first or second display apparatus, wherein this transmission is done over a network (Refer to 0055, 0082 and Fig. 12).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 10, 22, 26-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo et al. (herein after will be referred to as Abdo) (US 20060159025) in view of Schilt et al. (herein after will be referred to as Schilt) (US 20190310472) and in view of Chatterjee et al. (herein after will be referred to as Chatterjee) (US 20130326551) and in further view of Speck et al. (herein after will be referred to as Speck) (US 20160045826).


Regarding claim 1, Boyce discloses an apparatus for delivering virtual reality data portions to a client device, comprising: 
a processing unit configured to perform the following in each one of a plurality of iterations: [See Boyce [Fig. 3] Server.]
receive from network current orientation data indicating a current orientation of a client device;  [See Boyce [Fig. 1] Server receives position from client (i.e. HMD).]
apply a rotation to a segment of a sphere defined in a virtual reality (VR) video file according to the current orientation;  [See Boyce [Fig. 2] Spherical rotator (214) at Server.]
crop from the rotated segment of the sphere in an equirectangular projection format an extended field of view (EFOV) frame in the equirectangular projection format according to the current orientation;  and [See Boyce [Fig. 4] Viewport (354) is obtained at the server.  Also, see 0004, Equi-rectangular projection format.  Also, see Fig. 4, extracting a viewport (i.e. cropped) from spherical video in equirectangular format.]
instruct the network to transmit the EFOV frame to the client device.  [See Boyce [Fig. 4] Viewport with margin area (368) is sent to the display.]
 Boyce does not explicitly disclose
wherein the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE) message comprising a time stamp;  and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimated latency value increasing;
wherein a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame.
However, Abdo does disclose
wherein: the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  [See Abdo [Fig. 2 and 0032] Control messages including timestamps sent from initiating device A to target device B, then back to device A, then back to device B.  Device B accurately calculates the round-trip network delay by subtracting the timestamps.  Therefore, device A collects the timestamps and then Device B calculates the delay using the timestamps.  Also, see 0016, QoS characteristics and in para. 0034, QoS network performance statistics.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Abdo, in order to allow for network testing useful in real-time applications such as video [See Abdo [Abstract]].
Boyce (modified by Abdo) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimated latency value increasing;
wherein a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame.
However, Schilt does disclose
wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimated latency value increasing.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.  Since the size of the guard bands are dependent upon latency, then it is obvious these two terms are proportional to one other (i.e. the greater the latency (i.e. time), the longer the image processing…and vice versa]
wherein a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame.  [See Schilt [0008] The size of the guard bands (i.e. which comprises the one side) is dependent on the speed of head rotation and the latency of switching video streams (therefore the maximum size of the guard bands will be dependent on the maximum of the speed of head rotation and the maximum latency, which in others words the maximum latency is dependent on the maximum guard band size and maximum speed of head rotation).  The claimed “maximum” is inherent/obvious from an engineering standpoint.  For evidence see Speck para. 0011, given the maximum data rate and latency, determine an appropriate data rate by using image resolution (which is analogous to image size).  Therefore, this shows that max latency is dependent in part on image size/resolution.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Gu) to add the teachings of Schilt, in order to address latency problems by making the additional image areas around the viewport dependent upon the speed of head rotation and latency of switching streams [See Schilt [0007-0008]].
 Boyce (modified by Abdo and Schilt) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
However, Chatterjee does disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  [See Chatterjee [0021] Wireless device reports QoE information.  Also, see 0046, the report includes time stamp values.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo and Schilt) to add the teachings of Chatterjee, in order to improve upon QoE in response to varying network conditions [See Chatterjee [0003]].

Regarding claim 6, Boyce (modified by Abdo, Schilt and Chatterjee) disclose the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the area of the EFOV frame is further calculated according to a maximum angular velocity of a display receiving the EFOV frame from the client device and/or according to a maximum velocity of displacement in the current orientation data.  
However, Schilt does disclose
wherein the area of the EFOV frame is further calculated according to a maximum angular velocity of a display receiving the EFOV frame from the client device and/or according to a maximum velocity of displacement in the current orientation data.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.]
Applying the same motivation as applied in claim 5. 

Regarding claim 8, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein the orientation data comprises at least one member of the group consisting of: a horizontal field of view, FOV, angle value, a vertical FOV angle value, a yaw value, a roll value and a pitch value, of the client device.  [See Boyce [0032] Size of the field of view is used in generation of a viewport.  Also, see 0034, pitch and yaw angle corresponding to extracted region.]

Regarding claim 10, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein the EFOV frame is associated with a member of a group consisting of: orientation data, frame size of a frame designed to be cropped from the EFOV frame, and a frame size in an equirectangular projection format. [See Boyce [0032] Size of the field of view is used in generation of a viewport.]

Regarding claim 22, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a maximum angular velocity of the client device.
However, Schilt does disclose
wherein a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a maximum angular velocity of the client device.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams (therefore the maximum size is dependent upon maximum speed of head rotation).]
Applying the same motivation as applied in claim 1.

Regarding claim 26, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame and a given maximum angular velocity of the client device.
However, Schilt does disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame and a given maximum angular velocity of the client device. [See Schilt [0008] The size of the guard bands (i.e. which comprises the one side) is dependent on the speed of head rotation and the latency of switching video streams (therefore the maximum size of the guard bands will be dependent on the maximum of the speed of head rotation and the maximum latency, which in others words the maximum latency is dependent on the maximum guard band size and maximum speed of head rotation).]
Applying the same motivation as applied in claim 1.

Regarding claim 27, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame.
However, Schilt does disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame. [See Schilt [0008] The size of the guard bands (i.e. which comprises the one side) is dependent on the speed of head rotation and the latency of switching video streams (therefore the maximum size of the guard bands will be dependent on the maximum of the speed of head rotation and the maximum latency, which in others words the maximum latency is dependent on the maximum guard band size and maximum speed of head rotation).]
Applying the same motivation as applied in claim 1.

Regarding claim 29, see examiners rejection for claim 27 which is analogous and applicable for the rejection of claim 29.

Regarding claim 31, see examiners rejection for claim 27 which is analogous and applicable for the rejection of claim 31.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Ninan (US 20190174125).

Regarding claim 3, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to instruct the network to transmit the EFOV frame in a real-time media transfer protocol in an ultra-low-latency video encoder-decoder channel having a delay of less than 10 milliseconds.
However, Ninan does disclose
wherein the processing unit is configured to instruct the network to transmit the EFOV frame in a real-time media transfer protocol in an ultra-low-latency video encoder-decoder channel having a delay of less than 10 milliseconds.  [See Ninan [0003] Transmitting image data to HMD in less than 8 milliseconds.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Ninan, in order to improve upon low-latency image rendering in VR [See Ninan [0003-0005]].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Lee et al. (herein after will be referred to as Lee) (US 20180114342).

Regarding claim 4, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to convert the EFOV frame from the equirectangular projection format to a rectilinear format before the transmission of the EFOV frame to the client device via the network.
However, Lee does disclose
wherein the processing unit is configured to convert the EFOV frame from the equirectangular projection format to a rectilinear format before the transmission of the EFOV frame to the client device via the network. [See Lee [0055] Convert equirectangular image into a rectilinear image and transmit the image to one of the first display or second display apparatus.  Also, see Fig. 12, Processor (1203) with Communicator (1202) that communicates with first display apparatus over a network such as Wi-Fi or LAN (para. 0082).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Lee, in order to efficiently transmit an image to a display apparatus and to improve upon the inefficiency of a display apparatus to receive and process a full 360-degree image [See Lee [0004-0006]].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of VanDuyn (US 20170053325).

Regarding claim 7, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein an area of the EFOV frame is a function of field of an equirectangular projection format height and width values of the VR video file and field of view (FOV) height and width values determined according to the current orientation data.  
However, VanDuyn does disclose
wherein an area of the EFOV frame is a function of field of an equirectangular projection format height and width values of the VR video file and field of view (FOV) height and width values determined according to the current orientation data.  [See VanDuyn [0047] A size of the viewport of an application changes based on the display of the computing device on which the application is executed…which the size of the viewport is adjusted.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of VanDuyn, in order to scale the images being delivered or displayed based upon the display’s requirements/resolution/size etc.

Claim is 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Zhang et al. (herein after will be referred to as Zhang) (US 20170302972).

Regarding claim 9, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the current orientation data of the client device comprises a time stamp.
However, Zhang does disclose
wherein the current orientation data of the client device comprises a time stamp. [See Zhang [0012-0013] Feedback information includes position/orientation of a user as long with time stamp information.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Zhang, in order to incorporate low-latency techniques for VR to improve upon the VR experience [See Zhang [0002-0003]].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Abbas (US 20180084257).

Regarding claim 11, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein a time stamp and/or the orientation data, associated with the EFOV frame is transmitted to the client device via the network using a member of the group consisting of: image data embedded in the frame, text data added to the frame header, and separate network message comprising an identification code, wherein a corresponding identification code is also associated with the EFOV frame as image data or text data.  
However, Abbas does disclose
wherein a time stamp and/or the orientation data, associated with the EFOV frame is transmitted to the client device via the network using a member of the group consisting of: image data embedded in the frame, text data added to the frame header, and separate network message comprising an identification code, wherein a corresponding identification code is also associated with the EFOV frame as image data or text data.  [See Abbas [0153] Signaling of orientation or projection is achieved using any previously known methods such as picture header.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Abbas, in order to utilize previous known syntaxes for video signaling orientation information.  This will improve upon capability between devices being able to utilize previous video signaling methods.
 
Claims 12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Budagavi et al. (herein after will be referred to as Budagavi) (US 20180189958).

Regarding claim 12, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is further configured to calculate a center of the EFOV frame according to a predicted orientation of the client device calculated based on the current orientation data received in a current iteration and one or more previous iterations of the plurality of iterations.   
However, Budagavi does disclose
wherein the processing unit is further configured to calculate a center of the EFOV frame according to a predicted orientation of the client device calculated based on the current orientation data received in a current iteration and one or more previous iterations of the plurality of iterations.   [See Budagavi [0051] A predictor that uses the past history to predict the viewport co-ordinates for the current viewport.] 
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Budagavi, in order to lessen the burden on the VR device, server and/or network by incorporating the ability predict VR frames to be presented.  This will improve upon the VR experience.

Regarding claim 24, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the EFOV frame is constructed before receiving the current updated orientation data from the client device.
However, Budagavi does disclose
wherein the EFOV frame is constructed before receiving the current updated orientation data from the client device. [See Budagavi [0051] A predictor that uses the past history to predict the viewport co-ordinates for the current viewport.  If the current viewport is predicted, then it would comprise generating the image frames before receiving any orientation data from a user.]
Applying the same motivation as applied in claim 12.

Regarding claim 25, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein the processing unit centers the EFOV frame such that an extra area on each side of the EFOV frame differs based upon the[See Boyce [0040 and Fig. 1] Asymmetrical margin area around the users requested viewpoint.  The viewport center is defined by metadata (i.e. orientation data).]
Boyce does not explicitly disclose

However, Budagavi does disclose
[See Budagavi [0051] A predictor that uses the past history to predict the viewport co-ordinates for the current viewport.] 
Applying the same motivation as applied in claim 12.

Claims 13-15, 17-18 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Gu (US 20170094301) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Krishnan (US 20160012855).

Regarding claim 13, Boyce discloses a client device for sequentially presenting virtual reality data portions, comprising: 
a display;  [See Boyce [Fig. 3] HMD (304).]
a network interface configured to: send, via a network, orientation data of the client device, measured in each of a plurality of iterations, and [See Boyce [0067] HMD includes a wired/wireless interface.]
receive an extended field of view (EFOV) frame in an equirectangular projection format in response to sending the orientation data;  and [See Boyce [0034 and Fig. 4] Equi-rectangular projection format (360).]
a processing unit configured to perform the following in response to receiving the EFOV frame: [See Boyce [Fig. 3] HMD (304).]
rotate the EFOV frame according to an updated current orientation data measured for the client device, [See Boyce [0083] Local rendering (at the client HMD) includes rotation and viewport generation.]
crop an actual field of view frame from the rotated EFOV frame according to the updated current orientation data, [See Boyce [0039 and Fig. 4] Portion is cropped out based on a current HMD position.]
Boyce does not explicitly disclose
convert the actual field of view frame to a projection format defined by properties of the display, and instruct a presentation of the actual field of view frame in the projection format on the display.
wherein the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE) message comprising a time stamp;  and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimate latency value increasing.
However, Krishnan does disclose
convert the actual field of view frame to a projection format defined by properties of the display, and instruct a presentation of the actual field of view frame in the projection format on the display. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Krishnan, in order to convert the curved lines in the equirectangular format images back into straight lines such that the user does not notice any distortion [See Krishnan [0027]].
Boyce (modified by Krishnan) do not explicitly disclose
wherein the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE) message comprising a time stamp;  and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimate latency value increasing.
However, Gu does disclose
wherein: the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  [See Gu [0155] Determine the sender-side parameters such as round-trip delay data based on a sender-side time stamp difference of sending and receiving.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Krishnan) to add the teachings of Gu, in order to estimate current available bandwidth for real-time video transmission [See Gu [0002-0003]].
Boyce (modified by Krishnan and Gu) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimate latency value increasing.
However, Schilt does disclose
wherein an area of the EFOV frame is calculated according to the estimated latency value, with the area of the EFOV frame increasing in response to the estimate latency value increasing.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.  Since the size of the guard bands are dependent upon latency, then it is obvious these two terms are proportional to one other (i.e. the greater the latency (i.e. time), the longer the image processing…and vice versa]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Krishnan and Gu) to add the teachings of Schilt, in order to address latency problems by making the additional image areas around the viewport dependent upon the speed of head rotation and latency of switching streams [See Schilt [0007-0008]].
Boyce (modified by Krishnan, Gu and Schilt) do not explicitly disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  
However, Chatterjee does disclose
the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  [See Chatterjee [0021] Wireless device reports QoE information.  Also, see 0046, the report includes time stamp values.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Krishnan, Gu and Schilt) to add the teachings of Chatterjee, in order to improve upon QoE in response to varying network conditions [See Chatterjee [0003]].

Regarding claim 14, Boyce (modified by Gu, Schilt, Krishnan and Chatterjee) disclose the device of claim 13.  Furthermore, Boyce discloses
further comprising: one or more orientation sensors: wherein the current orientation data and the updated current orientation data are acquired from the one or more orientation sensors, each of the one or more orientation sensors being adapted to measure a current orientation of the client device.  [See Boyce [0005] Viewport is determined by head position/orientation of the HMD.  Also, see 0040, the boundary/margin around the viewport defines the limits of the viewport that was requested from the user in the position data.  Also, see 0041, the margin accommodates minor changes in HMD position that occur after the region was extracted in the MANE but before the viewport is generated in the HMD.  Before generating the viewport at the HMD, the HMD is able to acquire more recent position data and shift the viewport to the extent that is allowed by the margin.]
 
Regarding claim 15, Boyce (modified by Gu, Schilt, Krishnan and Chatterjee) disclose the device of claim 13.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to convert the EFOV frame or the actual field of view frame from an equirectangular projection format to a rectilinear format before the presentation of the actual field of view frame.
However, Krishnan does disclose
wherein the processing unit is configured to convert the EFOV frame or the actual field of view frame from an equirectangular projection format to a rectilinear format before the presentation of the actual field of view frame. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed.]
Applying the same motivation as applied in claim 13.

Regarding claim 17, Boyce (modified by Gu, Schilt, Krishnan and Chatterjee) disclose the device of claim 13.  Furthermore, Boyce discloses
wherein the current orientation data comprises at least one member of the group consisting of: a horizontal field of view, FOV, angle value, a vertical FOV angle value, a yaw value, a roll value and a pitch value.  [See Boyce [0032] Size of the field of view is used in generation of a viewport.  Also, see 0034, pitch and yaw angle corresponding to extracted region.]
 
Regarding claim 18, see examiners rejection for claim 13 which is analogous and applicable for the rejection of claim 18.
Regarding claim 28, Boyce (modified by Abdo, Schilt, Krishnan and Chatterjee) discloses the device of claim 13.  Furthermore, Boyce does not explicitly disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame and a given maximum angular velocity of the client device.
However, Schilt does disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame and a given maximum angular velocity of the client device. [See Schilt [0008] The size of the guard bands (i.e. which comprises the one side) is dependent on the speed of head rotation and the latency of switching video streams (therefore the maximum size of the guard bands will be dependent on the maximum of the speed of head rotation and the maximum latency, which in others words the maximum latency is dependent on the maximum guard band size and maximum speed of head rotation).]
Applying the same motivation as applied in claim 13.

Regarding claim 30, Boyce (modified by Abdo, Schilt, Krishnan and Chatterjee) discloses the device of claim 18.  Furthermore, Boyce does not explicitly disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame.
However, Schilt does disclose
a maximum allowed latency that may be compensated for by presentation data of an extra area of the EFOV frame depends upon a one-side extra range in one EFOV of the frame. [See Schilt [0008] The size of the guard bands (i.e. which comprises the one side) is dependent on the speed of head rotation and the latency of switching video streams (therefore the maximum size of the guard bands will be dependent on the maximum of the speed of head rotation and the maximum latency, which in others words the maximum latency is dependent on the maximum guard band size and maximum speed of head rotation).]
Applying the same motivation as applied in claim 13.

Claims 20 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abdo (US 20060159025) in view of Schilt (US 20190310472) in view of Chatterjee (US 20130326551) and in further view of Laurent et al. (herein after will be referred to as Laurent) (US 20120230389).

Regarding claim 20, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein: a transmission rate of the current orientation data is done at a higher rate than a rate of decoding of the EFOV frame.  
However, Laurent does disclose
wherein: a transmission rate of the current orientation data is done at a higher rate than a rate of decoding of the EFOV frame.  [See Laurent [0052] Transmission at a higher rate than the decoding and presentation rate.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Abdo, Schilt and Chatterjee) to add the teachings of Laurent, in order to prevent one of an underflow or an overflow condition via the buffer which is obvious in the field of video compression.
Regarding claim 23, Boyce (modified by Abdo, Schilt and Chatterjee) discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein transmission of the current orientation data from the processing unit to the client device is at a higher rate than a decoding rate of the EFOV frame by the client device.
However, Laurent does disclose
wherein transmission of the current orientation data from the processing unit to the client device is at a higher rate than a decoding rate of the EFOV frame by the client device. [See Laurent [0052] Transmission at a higher rate than the decoding and presentation rate.]
Applying the same motivation as applied in claim 20.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnan (US 20140087877) - Transforming video from an equirectangular projection to a corresponding rectilinear projection (para. 0047).  Also, see 0050, the machine for executing the instructions operates in the capacity of a server.  Also, see Fig. 8, communicating over a network (860) to the display device (i.e. client).
So (US 20180077209) – Providing adjacent areas (i.e. extended FOV) to an FOV of an image being viewed by a user wearing an HMD (para. 0002 and Fig. 4).  Also, see 0066-0068, considering latency when decoding FOA area.  Also, see Abstract, considering viewing area switching speed when delivering VR content.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486